 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDMotor Transport Labor Relations,Inc.andThe Voice of theTeamsters Democratic Organizing Committee, Independent,'Petitioner.Case No. 4-RC-5059.October 12, 1962DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Katherine W. Neel, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].Upon the entire record in the case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations 2 involved claim to represent certainemployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Employer, MTLR, is a Pennsylvania corporation organizedfor the purpose of representing its member companies-primarilyprivate contract and common carriers-in their relations with variouslabor unions.Over an extensive period of time, the Intervenors andthe MTLR have entered into a series of collective-bargaining agree-ments covering the drivers, helpers, platform men, motor lift-truckoperators, and checkers employed by the particular MTLR membercompanies listed in each contract.The most recent of these agree-ments, which, as noted previously, was effective from January 1,1960, to December 31, 1962, covers the aforedescribed classifications ofemployees of approximately 300 MTLR member companies who wereeither parties signatory to the agreement or who subsequently joinedthe MTLR, agreed to be bound by the agreement, and became a partythereto.The Petitioner, in effect, seeks to represent the same group ofemployees as is covered by this existing contract.The Intervenorsand the Employer are in general agreement with the Petitioner's unit1Hereinafter referred to as The Voice.2Locals 107, 470, 312,and 331, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Independent,were permitted to intervene in thisproceeding on the basis of their existing contractual interestThe contract,effective fromJanuary 1,1960, to December 31, 1962,isnot urged as a bar to an election2 The Intervenors refused to stipulate that the Petitioner, The Voice,is a labor organiza-tion as defined in the ActHowever, the record shows that The Voice was formed for thepurpose of dealing with the Employer concerning the wages, hours,and conditions ofemployment of its employees.Accordingly, we find that The Voice is a labor organizationwithin the meaning of Section 2(5) of the Act. RootDryGoods Co., Inc.,126 NLRB 953139 NLRB No. 20. MOTOR TRANSPORT LABOR RELATIONS, INC.71position.The lone area of disagreement as to the scope of the unitinvolves the employees of certain household goods haulers and coaldealers.With respect to these employees, the Intervenors and Em-ployer argue that they are covered by the existing contract andhence are part of the existing unit.The Petitioner, on the other hand,contends that these employees are not covered by the contract and there-fore have been and should be excluded.We find merit in the Peti-tioner's position.Article I of the existing agreement between the Intervenors andthe MTLR expressly provides that "it shall not apply in the case of anysuch employees whose hours of work, wages, and working conditionsaregoverned by separate contractsbetween Union and MTLR, relat-ing to particular branches of truck service, such as the moving of house-hold goods, etc.' [Emphasis supplied.]Further, the record disclosesthat in 1950, because of the peculiar problems encountered by com-panies engaged in household goods hauling and coal distributing, theIntervenors and the MTLR entered into two separate agreementscovering employees of member companies engaged in those activities.These agreements were supplemented in 1953 and are still in effect,subject to annual modifications which have taken place to date. Inview of all the foregoing, and most particularly because the MTLRand the Intervenors themselves have excluded employees coveredunder separate contracts from the broad contract unit in question,we shall exclude the employees of the household goods haulers and coaldealers from that unit.The parties also disagree as to the inclusion of certain part-timeemployees.The Intervenors and the Employer take the position thatonly regular employees should be included in the unit and be declaredeligible to vote. Furthermore, they urge that the Board hold that anyemployees who do not meet the seniority standard under article V, sec-tion 2 of their existing contract (that is, 33 days worked for any oneemployer during any 90 consecutive calendar days) be declared casualemployees without a sufficient interest in the conditions of employmentto be included in the unit.The Petitioner, on the other hand, con-tends that this standard is too rigid.While not specifically settingforth any alternative to the proposed seniority standard, the Peti-tioner urges that this is a discretionary matter for the Board and that,in exercising its discretion, the Board should arrive at a more lenientstandard for determining which employees are part-time regulars,eligible to vote for a collective-bargaining representative.All the parties are thus agreed that approximately 7,300 employeeswho have attained seniority status are regular employees includible in4The same provisions also appeared in the 1957 contract6These figures were used by the parties during the hearings and were based on a listcovering a 3-month period ending March 31, 1962. 72DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe unit. In fact, the large majority of these employees continue towork on a regular 5-day-per-week basis after they qualify as senioritymen.The parties' disagreement centers around the approximately 1,700nonseniority employees.The evidence of record discloses that some50 percent of these employees worked as little as 1 to 5 days duringthe calendar quarter January 1, to March 31, 1962, while 25 percentworked as many as 20 to 40 days over a similar time span for oneor more members of the MTLR, but less than 33 days for any one suchemployer: There are approximately 65 workdays in a calendar quar-ter.It would seem reasonable to conclude that employees who devoteapproximately one-quarter or more of that time performing workfor employers in the bargaining unit have a substantial and continuinginterest in their employment conditions which warrants their inclusionin the unit.The fact that these part-time employees perform the samejobs and functions as the regular employees further substantiates thisposition.Under these circumstances, we find that all nonseniorityemployees who worked a total of 15 days for one or more of theMTLR members covered by the existing contract during the calendarquarter preceding the eligibility date hereinafter adopted are regularpart-time employees and we shall include them in the unit.Accordingly, we find that the following employees constitute aunit appropriate for the purpose of collective bargaining within themeaning of Section 9(b) of the Act: 6All drivers, helpers, platform men, motor lift-truck operators, andcheckers, including regular part-time employees, employed by Em-ployers who are members of the MTLR and who are presently partiesto the 1960 agreement between the MTLR and Teamster Locals 107,470, 312, and 331, but excluding watchmen; guards; office clerical em-ployees; checkers who are management representatives and do nothandle freight or serve as drivers, helpers, or operators of motor lifts; 'employees of household goods haulers and coal dealers covered underseparate MTLR contracts; and superivsors as defined in the Act.5.The parties all joined in requesting that the Board adoptMarch 31, 1962, as a cutoff date for voting eligibility.They selectedthis date because of the difficulties in obtaining payroll records fromMTLR employer-members scattered throughout the country and be-cause that date coincides with the last effective date of the one com-prehensive and mutually acceptable employee list, which had beenE The Petitioner contends that all employees on layoff more than 1 year prior to theelection do not have any reasonable expectancy of return to employment and should there-fore be ineligible to vote.However,no evidence was introduced to substantiate this con-tention.Accordingly, we shall not pass upon its merits at this timeNaturally, thePetitioner may, at a later date, by proper challenge raise the question of the eligibilityof laid-off employees,if any.7 The parties agree that these checkers should be excluded from the unit THE GRAND FOOD MARKET73complied for purposes of this proceeding by the pension fund ad-ministrator.However, adoption of an eligibility date approximately6 months preceding a direction of election might disenfranchise newlyhired regular employees, as well as regular part-time workers.Onthe other hand, we are aware that there are difficulties entailed insecuring current employee lists which would be required if we wereto utilize our normal eligibility date.Therefore, we adopt a morerecent date than proposed by the parties but one earlier than we wouldordinarily specify, and direct that all regular employees employedduring the calendar week ending August 31, 1962, shall be eligibleto votesAs the eligibility of part-time employees is dependent on theperiod of time worked over a 3-month period, we find that such em-ployees shall be eligible to vote if employed for the requisite lengthof time during the 3 months preceding August 31, 1962.[Text of Direction of Election omitted from publication.]8As we gather from the record that the regular employees constitute a relatively stablegroup with minimal variations,the parties to the proceeding may, if they desire and theRegional Director concurs, utilize the March 31,1962, list subject to its being brought upto date as of August 31, 1962. This would entail the addition of the names of thoseemployees who after March 31, 1962, obtained seniority status or worked 15 days duringthe prescribed 3-month period and the deletion of the names of those workers who have,between March 31 and the date of the election,quit or been discharged for cause.Daniel Crean and Joseph Messore d/b/a The Grand Food MarketandRetail Store Employees Union Local 444, Retail ClerksInternationalAssociation,AFL-CIO.Case No. 13-CA-4459.October 15, 1963DECISION AND ORDEROn April 4, 1962, Trial Examiner Eugene F. Frey issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-ate Report.Thereafter, the Respondents and the General Counselfiled exceptions to the Intermediate Report and supporting briefs.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions, the briefs, and the entire record in the'Pursuant to the provisions of Section3(b) of the Act,the Board has delegated itspowers in connectionwith thiscase to a three-member panel[Members Rodgers, Fanning,and Brown].139 NLRB No. 16.